DETAILED ACTION
Claims 1, 11 and 15 are amended. Claims 2, 9, 12 and 16 are cancelled. Claims 1, 3-8, 10-11, 13-15 and 17-19 are pending.
Claim Objections
Claims 1, 11 and 15 are objected to because of the following informalities:
As per claims 1, 11 and 15, the limitation “the same” should be “a same”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 20110163695) in view of Chang (US 20030109243) in view of Humphrey (US 20110310647).
As per claim 1, Schmid discloses a power supply device (Abstract) comprising:
a power converter (Figs. 2, #S2 and 5, #LCD) configured to supply a driving voltage to a display panel based on a first input voltage (i.e., input voltage or mains voltage MV; [0013]; [0023]-[0024]; [0031]-[0032]);
a sub-power unit (#S1/AVC) configured to supply a sub-driving voltage to the display panel in response to the power converter (#S2/LCD) operating abnormally ([0023]-[0026]; [0031]-[0032]); and

wherein the power converter (Schmid: #S2/LCD) is configured to stop supplying the driving voltage to the display panel and to transmit a first control signal (i.e., a first control signal is inherently transmitted to the first system S1, i.e., sub-power unit #S1/AVC, where some of its output voltages may be disconnected (gradually)) to the sub-power unit (Schmid: #S1/AVC; [0026]; [0028]; [0030]) in response to the power converter (Schmid: #S2/LCD) operating abnormally (Schmid: [0024]-[0032]),
wherein the sub-power unit (Schmid: #S1/AVC) is configured to supply the sub-driving voltage to the display panel in response to the first control signal (Schmid: [0024]-[0032]).
However, Schmid does not explicitly teach the sub-power unit is configured to transmit a second control signal to the power converter, the second control signal for restarting the power converter.
Chang teaches transmit a second control signal (i.e., notification signal #122) to the power converter (#150), the second control signal (i.e., notification signal #122) for restarting the power converter (#150; [0016]; [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-power unit of Schmid 
However, the prior art of Schmid and Chang do not teach the sub-driving voltage is generated to have the same magnitude as that of the driving voltage by converting the second input voltage.
Humphrey teaches the sub-driving voltage (Fig. 4, #V2) is generated to have the same magnitude as that of the driving voltage (i.e., V1) by converting the second input voltage (i.e., second input voltage from an AC power supply in the second AC-DC converter #154; [0018]-[0020]; [0032]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-driving voltage of Schmid in view of Chang generated according to Humphrey so that the generated magnitude of the sub-driving voltage is approximately equal to the steady state magnitude of the driving voltage.
As per claim 3, Schmid in view of Chang in view of Humphrey discloses the power supply device of claim 1, wherein,
the power converter (Schmid: #S2/LCD) is configured to determine that the power converter (Schmid: #S2/LCD) operates abnormally in response to a magnitude of the driving voltage being less than a magnitude of a reference driving voltage or a magnitude of a driving current being greater than a magnitude of a reference driving current (Schmid: [0023]-[0026]).

As per claim 5, Schmid in view of Chang in view of Humphrey discloses the power supply device of claim 4, wherein:
the sub-power unit (Schmid: #S1/AVC) is configured to stop supplying the sub-driving voltage to the display panel (Schmid: [0031]-[0033]) and the power converter (Chang: #150) is configured to supply the driving voltage to the display panel, in response to the power converter (Chang: #150) operating normally after the restart (Chang: [0016]; [0019]).
As per claim 6, Schmid in view of Chang in view of Humphrey discloses the power supply device of claim 4, wherein:
the power converter (Schmid: #S2/LCD) is configured to not supply the driving voltage to the display panel and the sub-power unit (Schmid: #S1/AVC) is configured to continue supplying the sub-driving voltage to the display panel, in response to the power converter (Schmid: #S2/LCD) continuing to operate abnormally (Schmid: [0024]-[0026]; [0031]-[0032]) after the restart (Chang: [0016]; [0019]).
As per claim 7, Schmid in view of Chang in view of Humphrey discloses the power supply device of claim 1, wherein
the sub-power unit (Schmid: #S1/AVC) comprises a timing controller embedded driver (TED) configured to control an operation of the display panel (Schmid: [0023]-[0026]).

As per claim 10, Schmid in view of Chang in view of Humphrey discloses the power supply device of claim 1, wherein the sub-power unit (Schmid: #S1/AVC) is configured to supply the sub-driving voltage to the display panel after at least one scan time elapses in response to the power converter operating abnormally (Schmid: [0023]-[0026]; [0031]-[0033]).
As per claim 11, Schmid discloses a display device ([0013]) comprising:
a display panel configured to display an image ([0031]-[0032]; where an image is inherently present in an LCD television); and
a power supply device configured to supply a driving voltage or a sub-driving voltage to the display panel (Fig. 5; [0013]; [0031]-[0032]),
wherein the power supply device comprises:
a power converter (Figs. 2, #S2 and 5, #LCD) configured to supply the driving voltage to the display panel based on a first input voltage (i.e., input voltage or mains voltage MV; [0023]-[0024]; [0031]-[0032]);
a sub-power unit (#S1/AVC) configured to supply a sub-driving voltage to the display panel in response to the power converter (#S2/LCD) operating abnormally ([0023]-[0026]; [0031]-[0032]); and
a sub-input voltage supplier (#ADC) configured to generate a second input voltage (i.e., DC voltage of mains voltage or AC input voltage MV below a threshold 
wherein the power converter (Schmid: #S2/LCD) is configured to stop supplying the driving voltage to the display panel and to transmit a first control signal (i.e., a first control signal is inherently transmitted to the first system S1, i.e., sub-power unit #S1/AVC, where some of its output voltages may be disconnected (gradually)) to the sub-power unit (Schmid: #S1/AVC; [0026]; [0028]; [0030]) in response to the power converter (Schmid: #S2/LCD) operating abnormally (Schmid: [0024]-[0032]),
wherein the sub-power unit (Schmid: #S1/AVC) is configured to supply the sub-driving voltage to the display panel in response to the first control signal (Schmid: [0024]-[0032]).
However, Schmid does not explicitly teach the sub-power unit is configured to transmit a second control signal to the power converter, the power converter being configured to restart in response to the second control signal.
Chang teaches transmit a second control signal (i.e., notification signal #122) to the power converter (#150), the power converter (#150) being configured to restart in response to the second control signal (i.e., notification signal #122; [0016]; [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-power unit of Schmid configured to transmit the second control signal disclosed by Chang so as to reconnect 
However, the prior art of Schmid and Chang do not teach the sub-driving voltage is generated to have the same magnitude as that of the driving voltage by converting the second input voltage.
Humphrey teaches the sub-driving voltage (Fig. 4, #V2) is generated to have the same magnitude as that of the driving voltage (i.e., V1) by converting the second input voltage (i.e., second input voltage from an AC power supply in the second AC-DC converter #154; [0018]-[0020]; [0032]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-driving voltage of Schmid in view of Chang generated according to Humphrey so that the generated magnitude of the sub-driving voltage is approximately equal to the steady state magnitude of the driving voltage. 
As per claim 14, Schmid in view of Chang in view of Humphrey discloses the display device of claim 13, wherein,
the sub-power unit (Schmid: #S1/AVC) is configured to stop supplying the sub-driving voltage to the display panel and the power converter (Schmid: #S2/LCD) is configured to supply the driving voltage to the display panel (Schmid: [0024]-[0026]; [0031]-[0033]), when the power converter (Chang: #150) operates normally after the restart (Chang: [0016]; [0019]) and
the power converter (Schmid: #S2/LCD) is configured to not supply the driving voltage to the display panel and the sub-power unit (Schmid: #S1/AVC) is configured to 
As per claim 15, Schmid discloses a power supply method ([0012]) comprising:
supplying, by a power converter (Figs. 2, #S2 and 5, #LCD), a driving voltage to a display panel based on a first input voltage (i.e., input voltage or mains voltage MV), the driving voltage for driving the display panel ([0013]; [0023]-[0024]; [0031]-[0032]);
determining, by the power converter (#S2/LCD), whether or not the power converter (#S2/LCD) is operating abnormally ([0023]-[0026]; [0031]-[0032]);
stopping, by the power converter (#S2/LCD), the supplying of the driving voltage to the display panel in response to a determination that the power converter (#S2/LCD) is operating abnormally ([0023]-[0026]; [0031]-[0032]);
supplying, by a sub-input voltage supplier (#ADC), a second input voltage (i.e., DC voltage of mains voltage or AC input voltage MV below a threshold value) with a magnitude that is less than the first input voltage (i.e., input voltage or mains voltage MV) to the sub-power unit (#S1/AVC; [0023]-[0024]; [0031]-[0032]; see claim 1);
supplying, by the sub-power unit (#S1/AVC), the sub-driving voltage to the display panel, the sub-driving voltage for driving the display panel ([0023]-[0025]; [0031]-[0032]).
However, Schmid does not explicitly teach transmitting, by the sub-power unit, a second control signal to the power converter, the second control signal for restarting the power converter.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-power unit of Schmid configured to transmit the second control signal disclosed by Chang so as to reconnect the power converter when the notification signal is asserted and the output voltage of the main power source is beyond a second threshold value (Chang: [0016]).
However, the prior art of Schmid and Chang do not teach the sub-driving voltage is generated to have the same magnitude as that of the driving voltage by converting the second input voltage.
Humphrey teaches the sub-driving voltage (Fig. 4, #V2) is generated to have the same magnitude as that of the driving voltage (i.e., V1) by converting the second input voltage (i.e., second input voltage from an AC power supply in the second AC-DC converter #154; [0018]-[0020]; [0032]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-driving voltage of Schmid in view of Chang generated according to Humphrey so that the generated magnitude of the sub-driving voltage is approximately equal to the steady state magnitude of the driving voltage. 
As per claim 18, Schmid in view of Chang in view of Humphrey discloses the power supply method of claim 17, further comprising:

As per claim 19, Schmid in view of Chang in view of Humphrey discloses the power supply method of claim 17, further comprising,
determining that the power converter (Schmid: #S2/LCD) is operating abnormally (Schmid: [0024]-[0026]) after the restart (Chang: [0016]; [0019]);
stopping, by the power converter (Schmid: #S2/LCD), the supply of the driving voltage to the display panel (Schmid: [0024]-[0025]; [0031]-[0032]), and
supplying, by the sub-power unit (#S1/AVC), the sub-driving voltage to the display panel (Schmid: [0024]-[0025]; [0031]-[0033]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 15 have been considered but are moot because of the new grounds of rejection as presented above. 
Applicant states on page 9 in the Remarks, “However, while the Office action appears to equate the mains voltage or AC input voltage MV in Schmid with both the first input voltage and the second input voltage, the element that generates the mains voltage or AC input voltage MV in Schmid does not appear to be configured to generate both the first input voltage, and the second input voltage with a magnitude that is less than the first input voltage as apparently alleged by the Office action. Accordingly, the Office action appears to have failed to provide any element in Schmid that may be 

The Examiner does not agree. As applied in the Instant Action, Schmid discloses the limitation of a power converter (on Figure 2, #S2 and Figure 5, #LCD) configured to supply a driving voltage to a display panel based on a first input voltage (i.e., input voltage or mains voltage MV).
Schmid discloses on paragraph 0023, “FIG. 2 shows a block diagram of a power supply unit according to a first embodiment. The power supply unit comprises an AC/DC conversion unit ADC which receives an input voltage or the mains voltage MV. A first and second system S1, S2 are coupled to the AC/DC conversion stage via a DC-bus”.
Schmid further discloses on paragraph 0031, “FIG. 5 shows a block diagram of a power supply unit according to a fourth embodiment. The power supply unit according to the fourth embodiment may be based on a power supply unit according to the first, second or third embodiment. Therefore, it comprises an AC/DC conversion unit ADC which received the mains voltage MV and which is coupled to a DC bus with a DC bus capacitor Co. The power supply unit according to the fourth embodiment can be used in a LCD television. As an example the LCD illumination is provided by an extra power supply unit LCD. 
Schmid further discloses the limitation of a sub-input voltage supplier (#ADC on Figures 2 and 5) configured to generate a second input voltage (i.e., DC voltage of mains voltage or AC input voltage MV below a threshold value) with a magnitude that is less than the first input voltage (i.e., input voltage or mains voltage MV), and to supply the second input voltage (i.e., DC voltage of mains voltage or AC input voltage MV below a threshold value) to the sub-power unit (#S1/AVC).
Schmid further discloses on paragraph 0024, “If the mains voltage or AC input voltage MV drop below a threshold values such that the AC/DC conversion unit ADC and the capacitor Co will not be able to provide sufficient energy for the first system S1 as well as for the second system S2, the switch S will be opened such that only the first system will be supplied with energy from the DC bus capacitor Co which will the act as a hold-up capacitor for the load L1”.
Schmid further discloses on paragraph 0032, “For example, the power supply for the LCD illumination LCD can be switched off by means of the switch S. Here, the energy in the hold-up capacitor can therefore be used to drive other parts of the television. However, alternatively also other parts of the television may be switched off if the mains voltage drops below a threshold value”.
Schmid further discloses in claim 1, “Power supply unit, comprising: an AC/DC conversion unit (ADC) coupled with an input to an AC input voltage and with an output to a DC-sub voltage, for converting the AC input voltage to a DC voltage…”.
Therefore, Schmid discloses the limitation of “a sub-input voltage supplier configured to generate a second input voltage with a magnitude that is less than the first input voltage, and to supply the second input voltage to the sub-power unit” as recited in claim 1 and similarly in claims 11 and 15.


Applicant states on page 10 in the Remarks, “In other words, as best understood, the first and second systems S1 and S2 in Schmid appear to provide energy to different loads L1 and L2, such that when the ADC is unable to provide a voltage for both S1 and S2, only S1 is supply with the voltage while S2 (or the alleged LCD shown in FIG.5 of Schmid) is not supplied with the voltage. Accordingly, the cited portions of Schmid also do not appear to disclosed or even suggest at least, “a power converter configured to supply a driving voltage to a display panel based on a first input voltage; a sub-power unit configured to supply a sub-driving voltage to the display panel in response to the power converter operating abnormally, “ as recited in claim 1, and as similarly recited in claims 11 and 15”. 
The Examiner does not agree. Schmid discloses on paragraph 0013, “The invention relates to the idea to provide a power supply unit which provides not all of subsequent systems or loads with energy in case of a mains voltage failure. In particular, only those subsystems which are considered as essential or which have a high priority will be supplied with energy from the hold-up capacitor. In other words, not the entire subsystems but merely selected certain subsystem(s) will be provided with energy from the hold-up capacitor. Therefore, as less energy is required in a hold-up case, the capacitor which must supply this energy can be reduced in its size. By means of the principles of the invention the size (value) of the dc bus capacitor can be improved in order to survive short mains interrupts. The principles of the invention can be applied to power supplies e.g. of LCD-TV, LCD-monitors or of Personal Computers”.
o. The power supply unit according to the fourth embodiment can be used in a LCD television. As an example the LCD illumination is provided by an extra power supply unit LCD. The other functionalities like video processing, audio processing, audio power, tuner and other auxiliary functions are supplied via another power supply unit AVC. If a hold-up case occurs, the available power or energy in the DC-bus capacitor Co can be supplied to the LCD illumination unit LCD and/or to the other functions. Accordingly, the available power must be used to drive the illumination of the LCD panel or to control the audio and video processing of the TV”.
Schmid further discloses on paragraph 0032, “For example, the power supply for the LCD illumination unit LCD can be switched off by means of the switch S. Here, the energy in the hold-up capacitor can therefore be used to drive other parts of the television. However, alternatively also other parts of the television may be switched off if the mains voltage drops below a threshold value. It should be noted that the switching off of the LCD illumination can be advantageous as the human eye will not detect a short shut down of the illumination. With the above described principles of the invention, a hold-up capacitor can be achieved which is smaller and also cheaper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622